Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
The Abstract stating “Aspects of the present disclosure are directed toward systems and methods for detecting force applied to a distal tip of a medical catheter.  In some embodiments, a medical catheter” uses phrases which can be implied and should be changed to “Detecting force applied to a distal tip of a medical catheter.  A medical catheter”.  A new Abstract with an amendment to the Abstract to remove such an implied phrase is required and must be presented on a separate sheet, apart from any other text.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-11, 13-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Us 8,567,265 to Aeby et al. (“Aeby”)(cited in IDS).
With respect to claim 1, Aeby discloses in Figs. 3-4 (reproduced below with added annotations) a force-sensing catheter system comprising: 
a catheter tip (e.g., 94 in Fig. 2); and 
a deformable body (e.g. 102 in Figs. 3-4) coupled to the catheter tip and configured and arranged to deform in response to a force exerted on the catheter tip, the deformable body including
an annulus (e.g., 156) with an inner surface and an outer surface, four flexure portions (e.g., 1-4) extending from the outer surface to the inner surface of the annulus, and three optical fiber grooves (e.g., 142a-142c) extending along the outer surface of the annulus, parallel to a longitudinal axis of the annulus, and each of the optical fiber grooves extending across at least one of the four flexure portions.

    PNG
    media_image1.png
    781
    1152
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    759
    1152
    media_image2.png
    Greyscale


With respect to claim 2, the optical fiber grooves (e.g., 142a-142c) are configured and arranged to position optical fibers (e.g. 104) across the flexure portions to measure the deflection (e.g., Col. 4 ll. 47-50 and Col. 12 ll. 33-37) of the annulus in response to a force exerted thereon.
With respect to claim 3, the flexure portions (e.g., 1-4) are circumferentially and longitudinally offset relative to one another.
With respect to claim 4, only a single optical fiber groove (e.g., 142a) extends across (e.g., across the top to bottom of 1) a respective flexure portion (e.g., 1).
With respect to claim 5, each optical fiber groove (e.g., 142a-142c) extends across a single flexure portion (e.g., across the top and bottom of 4).
With respect to claim 7, in response to the force exerted on the deformable body, the deformable body is configured and arranged to deflect and the resulting deflection measurements (e.g., moments about x-x axis and moments about y-y axis are discussed in Col. 8 ll. 25-31), sensed by each of the optical fibers in the optical fiber grooves have a phase shift between 90 degrees (e.g., x-x axis and y-y axis have a phase difference/shift of 90 degrees) and 120 degrees relative to one another.
With respect to claim 8, first and second flexure portions (e.g., 1-2) are longitudinally offset relative to third and fourth flexure portions (e.g., 3-4).
With respect to claim 9, the first and third flexure portions (e.g., 1 and 3) are circumferentially offset, relative to the second and fourth flexure portions (e.g., 2 and 4), along the longitudinal axis of the annulus.
With respect to claim 10, the flexure portions extend approximately 180 degrees (e.g., Col. 12 discloses that fiber optics may be diametrically opposed and that there can be two (e.g., more than one) fiber optics, in which case the flexure portions 1-4 would each extend approximately 180 degrees between optical fiber grooves circumferentially around the annulus.
With respect to claim 13, a measurement system (e.g., 104 in Fig. 3) is coupled to the deformable body, the measurement system including three sensing elements (e.g., 104) coupled in proximity to at least one of the flexure portions and optical fiber grooves, the sensing elements (e.g., 104) configured and arranged to detect the deformation of the deformable body across the flexure portions, in response to the force exerted on the catheter tip, and transmit a signal indicative of the deformation; and processor circuitry (e.g., 78 in Fig. 1) communicatively coupled to the measurement system, and configured and arranged to receive the signal from each of the sensing elements, indicative of the deformation, and to determine a magnitude of the force exerted on the catheter.
With respect to claim 14, the sensing elements (e.g., 104 in Fig. 3) are optical fibers, and the signal indicative of the deformation are one or more photons.
With respect to claims 18-20, the above discussion for claims 7-9 similarly applies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aeby.
With respect to claim 6, while Aeby discloses in Fig. 8 that each of the optical fiber grooves (e.g., 142a-142c) are circumferentially distributed about the longitudinal axis symmetrically/evenly, Aeby fails to explicitly disclose that they are separated by approximately 120 degrees.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that three points evenly/symmetrically distributed circumferentially may be separated by approximately 120 degrees; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to evenly/symmetrically distribute each of the optical fiber grooves (e.g., 142a-142c) in Fig. 8 of Aeby by using the notoriously well-known method of distributing three points evenly/symmetrically distributed circumferentially by separating them by approximately 120 degrees because the even/symmetric distribution of each of the optical fiber grooves (e.g., 142a-142c) in Fig. 8 of Aeby requires a specific implementation in fabrication and the notoriously well-known method provides such a specific implementation.  The above reasoning similarly applies to claim 16.
With respect to claim 15, Aeby fails to explicitly disclose that the processing circuitry (e.g., 78) is further configured and arranged to determine a time-of-flight of one or more photons across one of the flexure portions of the deformable body, and associate the time-of-flight of the photons with the force exerted on the catheter tip.  However, it was notoriously well-known to a person of ordinary skill in the art before the effective filing date of the claimed invention that force sensing catheter may use a processor configured and arranged to determine a time-of-flight of one or more photons across one of the flexure portions of the deformable body, and associate the time-of-flight of the photons with the force exerted on the catheter tip; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement the processing circuitry (e.g., 78) in Fig. 1 of Aeby with the notoriously well-known processor configured and arranged to determine a time-of-flight of one or more photons across one of the flexure portions of the deformable body, and associate the time-of-flight of the photons with the force exerted on the catheter tip because the processing circuitry (e.g., 78) in Fig. 1 of Aeby for force sensing catheter requires a specific implementation in fabrication and the notoriously well-known method provides such a specific implementation.
With respect to claim 17, Aeby fails to disclose a display communicatively coupled to the processor circuitry (e.g., 78 in Fig.1), wherein the processor circuitry (e.g., 78) is further configured and arranged to transmit data to the display indicative of the force exerted on the catheter tip, and the display is configured and arranged to visually communicate the force to a clinician.  However, it was notoriously well-known to a person of ordinary skill in the art before the effective filing date of the claimed invention that force sensing catheter may use a display diagnostic data on display for users; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use with the Fig. 1 arrangement of Aeby the notoriously well-known method of displaying diagnostic data on display for users because such a modification enables display of diagnostic data to a clinician.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNG KIM/
Primary Examiner, Art Unit 2842